Citation Nr: 0639797	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  04-20 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to service connection for a claimed  innocently 
acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1999 to October 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision issued by 
the RO.  

The veteran requested a videoconference hearing before a 
Veterans Law Judge (VLJ) in his June 2004 Substantive Appeal.  
He was scheduled for such a hearing in September 2005, but 
failed to report without explanation.  Consequently, his 
hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.702(d) (2005).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

The Board notes, initially, that personality disorder has 
been diagnosed in and after service.  Congenital or 
developmental abnormalities, such as personality disorders, 
are not considered "diseases or injuries" within the meaning 
of applicable legislation and, hence, do not constitute 
disabilities for VA compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9.  

However, service connection may be granted, in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).  

The Board notes that the veteran was diagnosed with 
schizotypal personality disorder during service in October 
1999.  The Board observes that the examiner indicated also 
that the veteran should receive further evaluation to rule 
out bipolar disorder.  

Subsequent to service, the veteran was diagnosed with 
paranoid schizophrenia in May 2001 and depressive disorder 
not otherwise specified in February 2004.  

In addition, in the May 2003 VA examination, the examiner 
commented that the veteran should undergo further examination 
to rule out bipolar disorder.  

Accordingly, the veteran should be afforded a VA examination 
to address the nature and likely etiology of the claimed 
disorder.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed 
psychiatric disorder since April 2004.  
Based on the response, the RO should 
undertake all indicated action to obtain 
copies of all clinical records from any 
identified treatment source.  The veteran 
should also be informed that he can 
submit evidence to support his claim.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether he has an innocently acquired 
psychiatric disability that is due to 
disease or injury that was incurred in or 
aggravated by service.  

The veteran's claims file should be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary should be 
performed.  

The examination should address the 
nature, extent, and likely etiology of 
any current acquired psychiatric 
disorder.  Based upon the review of the 
claims folders and the examination 
results, the examiner should offer an 
opinion as to the following questions:

a.  Whether the evidence of record 
clearly and unmistakably shows that 
an innocently acquired psychiatric 
disorder existed prior to the 
veteran's entrance onto active duty.  

b.  If any such acquired psychiatric 
disorder existed prior to the 
veteran's entrance onto active duty, 
was the disorder clearly and 
unmistakably aggravated by service?  

c.  If an innocently acquired 
psychiatric disorder did not 
preexist service, is it at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) that any 
currently demonstrated innocently 
acquired psychiatric disorder had 
its clinical onset during his period 
of active service?  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

3.  After completion of the above 
development, the veteran's claim of 
service connection for an acquired 
psychiatric disorder should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


